             Case 19-10953-CSS    Doc 8-1   Filed 05/01/19   Page 1 of 10




                        EXHIBIT A
                                 Bank Accounts




DOCS LA:320608.7
PRIMARY ACCOUNTS


     ~:CC4L ~'1~ ~~f1l.i)EFz f !)1~~; l f)t:~              ~"~i~~l`X'TC~T~+~~'ti               X,,~C~;T[t3ti                                          ~T~'l'~'[?T' ACC~C?lJ:~i'~`
                                                                                                                   j   t)k~ AC~(7~E-~'~ N~7.   ~
                                                    WELLS FARGO BANK,N.A.                 SCOTTSDALE,AZ                      -9811                 OPERATING ACCOUNT
 KONA RESTAURANT HOLDINGS,INC.
                                                    WELLS FARGO BANK,N.A.                 SCOTTSDALE, AZ                     -0072                 ACCOUNTS PAYABLE
 KONA RESTAURANT HOLDINGS,INC.
 KONA RESTAURANT HOLDINGS,INC.                      WELLS FARGO BANK,N.A.                 SCOTTSDALE,AZ                      -9829                 PAYROLL ACCOUNT


SUBACCOUNTS UNDER ACCOUNT NO.-9811


    .1.~'~'(~Ltv 1 ~~t)[.I)l~:it (I?~~''1'alt~',      ~~;~`1'I7"t~`~"X4~           l~k~a~~'AU~ttANT'~..~~'x~`I'IOl'~                               ~ `~`~`~E Ole At~Cf~'U~1T
                                                                                                                        U~ t~CCcl~~'~' I~E~,
                                                                                                                                                                                    Case 19-10953-CSS




 KONA RESTAURANT HOLDINGS,                         WELLS FARGO BANK,               # 101—                                      -7414                ZBA-SusaccourrT
 INC.                                              N.A.                            SCOTTSDALE,AZ
 KONA RESTAURANT HOLDINGS,                         WELLS FARGO BANK,               #102 -                                      _7422                ZB~-SUBACCOUNT
                                                   N.A.                            CHANDLER,AZ
                                                                                                                                                                                    Doc 8-1




 INC.
  KONA RESTAURANT HOLDINGS,                        WELLS FARGO BANK,               #103 —                                      -7430                ZBA-SUBACCOUNT
  INC.                                             N.A.                            KANSAS CITY,MO
  KONA RESTAURANT HOLDINGS,                        WELLS FARGO BANK,               #105-                                       -7448                ZBA-SUBACCOUNT
  INc.                                             N.A.                            Las VEGas,NV
  KONA RESTAURANT HOLDINGS,                        WELLS FARGO BANK,               #106 -                                      -7455                ZBA-SUBACCOUNT
  INC.                                             N.A.                            DENVER,CO
                                                                                                                                                                                    Filed 05/01/19




  KONA RESTAURANT HOLDINGS,                        WELLS FARGO BANK,               #107 —                                      -7463                ZBA-SUBACCOUNT
  INC.                                             N.A.                            OMAHA,NE
  KONA RESTAURANT HOLDINGS,                        WELLS FARGO BANK,               #108 —                                      -7471                ZBA-SUBACCOUNT
  INC.                                             N.A.                            CARMEL,IN
  KONA RESTAURANT HOLDINGS,                        WELLS FARGO BANK,               #110 —                                      -7489                ZBA-SUBACCOUNT
  INC.                                             N.A.                            SAN ANTONIO,TX
                                                                                                                                                                                    Page 2 of 10




  KONA RESTAURANT HOLDINGS,                        WELLS FARGO BANK,               #111—                                       -7497                ZBA-SUBACCOUNT
  INC.                                             N.A.                            DALLAS,TX
  KONA RESTAURANT HOLDINGS,                        WELLS FARGO BANK,                                                           -7505                ZBA-SUBACCOUNT
                                                                                   ~(1 I2 -LINCOLNSHIRE,IL
  Irrc.                                            N.A.



DOCS LA320608.7
                                                                      __                 ~.
                                                                                                             I.rZ~S'1[' F4~tK ll[GtT~
                                               I~5"I E t E~"i~~[~ti        ~~:.5"~Al:?Rr'~tYT ~.UC,~~1'T~N                              ~'"~'P~ O~~ ;~.~C'C~C.';~I7`
    ~t~t'O("v't' ~4~,~i'R {t)F~~t3 i O1:)                                                                     [~1~ A,CCt3C:~'C ~0.

 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,          #113 —                                        -7513              ZB~-SuBAccoulvT
 INc.                                       N.A.                       HousTON,TX
 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,          #114 —                                        -7521              ZBA-SUBACCOUNT
 INC.                                       N.A.                       OAKBROOK,IL
 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,          #1 lb —                                       -7539              ZBA-SUBACCOUNT
 INc.                                       N.A.                       AusTrN,TX
 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,          #117 —                                        -7547              ZBA-SUBACCOUNT
 INc.                                       N.A.                       TxoY,MI
 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,          #118 —                                        -7554              ZBA-SUBACCOUNT
 INC.                                       N.~.                           BATON ROUGE,LA
                                                                                                                                                                       Case 19-10953-CSS




 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,              #120-                                                        ZBA-SUBACCOUNT
                                                                                                                     -7562
 INC.                                       N.A.                           GILBERT,~Z
 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,              #121—                                     -7570              ZBA-SUBACCOUNT
 INC.                                       N.A.                           STAMFORD,CT
                                                                                                                                                                       Doc 8-1




 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,              #122 —                                     _7588             ZBA-SuBaccouNT
 INC.                                       N.A.                           EDEN PRAIRIE, MN
 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,              #124 —                                    -7604              ZBA-SUBACCOUNT
 INC.                                       N.A.                           GLEN ALLEN, VA
 KONA RESTAURANT HOLDINGS,                  WELLS FARGO BANK,              #126-                                     -7612              ZBA-SUBACCOUNT
 INc.                                       N.A.                           IsELnv,NJ
                                                                                                                                                                       Filed 05/01/19




  KONA RESTAURANT HOLDINGS,                 WELLS FARGO BANK,              #127-                                     -'7(2O             ZBA-SUBACCOUNT
 INC.                                       N.A.                           BALTIMORE,MD
  KONA RESTAURANT HOLDINGS,                 WELLS FARGO BANK,              #128 —                                     _7638             ZBA-SUBACCOUNT
  INC.                                      N.~.                           TAMPA,FL
  KONA RESTAURANT HOLDINGS,                 WELLS FARGO BANK,              #129 —                                     -7646             ZBA-SUBACCOUNT
  INC.                                      N.A.                           MERIDIAN,ID
                                                                                                                                                                       Page 3 of 10




  KONA RESTAURANT HOLDINGS,                 WELLS FARGO BANK,              #132-                                      -7679             ZBA-SUBACCOUNT
  INc.                                      N.A.                           EL Paso,TX
  KONA RESTAURANT HOLDINGS,                 WELLS FARGO BANK,              #133 —                                     _7687             ZBA-SUBACCOUNT
  INC.                                      N.A.                           COLUMBUS,OH




DOGS LA:320608.7
                                                                               T

                                                   l'45T~ 1'1 `1-It)~   ~ I~P.~ I.~Li``i~.~:~T ~.t)C' ~[ It)~              ~~l Pf~'.(~P .iC'G~?I,~rr`~''
    ,1C ~~{3t ~'i~ I~E~i i)~'tt (d)k:}i ~t)R~

 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,        #134-                                  -7695      ZBA—SUBACCOUNT
 INC.                                           N.A.                     ALPHARETTA,GA
 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,        #135-                                  -7703      ZBA-SUBACCOUNT
 INc.                                           N.A.                     Sa~.soTa,FL
 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,        #136-                                  _2372      ZBA-SUBACCOUNT
 INC.                                           N.A.                     SAN JUAN,PR
 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,        #138-                                  _7729      ZBA-SUBACCOUNT
 INC.                                           N.~.                     PLANO,TX
 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,        #140-                                  -7745      ZBA-SUBACCOUNT
 INc.                                           N.~.                     Azu,~rrGTON, VA
                                                                                                                                                           Case 19-10953-CSS




 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,        #141-                                  _7752      ZBA-SUBACCOUNT
 INC.                                           N.A.                     CINCINNATI, OH
 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,        #143-                                  -2315      ZBA-SUBACCOUNT
 INC.                                           N.A.                      SAN ANTONIO,TX
                                                                                                                                                           Doc 8-1




 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,        #144-                                  -2323      ZBA-SUBACCOUNT
 INC.                                           N.A.                      FRIENDSWOOD,TX
 KONA RESTAURANT HOLDINGS,                      WELLS FARGO BANK,         #145-                                 -2331      ZBA-SuBaccouNT
 INC.                                           N.A.                      MINNETONKA, MN
  KONA RESTAURANT HOLDINGS,                     WELLS FARGO BANK,         #147-                                 -2356      ZBf~-SUBACCOUNT
 INc.                                           N.A.                      FRaN~.nv,TN
                                                                                                                                                           Filed 05/01/19




  KONA RESTAURANT HOLDINGS,                     WELLS FARGO BANK,         #148-                                 -2364      ZBA-SUBACCOUNT
  INC.                                          N.A.                      HUNTSVILLE, AL
  KONA RESTAURANT HOLDINGS,                     WELLS FARGO BANK,         #1SO —                                _']']fig   ZBA-SUBACCOUNT
  INC.                                          N.~.                      HONOLULU,HI
  KONA RESTAURANT HOLDINGS,                     WELLS FARGO BANK,         #154-                                 _77g6      ZBA-SUBACCOUNT
  INC.                                          N.A.                      SCOTTSDALE,AZ
                                                                                                                                                           Page 4 of 10




DOCS LA:320608.7
Merchant Accounts - TSYS

  r~(~'f)t~11~~~E1I.11t.I:(il~°:fi'1tlli}   1titiT't1~t dlf~!   ~~~a"£r~L~l~l'v~"~#~~AT'IU~                            ~~~'~'C4~~~'-~C~~1Jl\}
                                                                                              r 4~` ACCt~i3i~"T'~f).
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                        # 101—                                -4538            MERCHANT
 INC.                      SERVICES,INC.                        SCOTTSDALE,AZ
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                        #102 -                                -4538            MERCHANT
 INC.                      SERVICES,INC.                        CHANDLER,AZ
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                        #103 —                                -9815            MERCHANT
 INC.                      SERVICES,INC.                        KANSAS CITY, MO
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                        #105-                                 -9802            MERCHANT
 INC.                      SERVICES,INC.                        LAS VEGAS,NV
                                                                                                                                                Case 19-10953-CSS




  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       #106 -                                -9792            MERCHANT
  INC.                      SERVICES,INC.                       DENVER,CO
  KONARESTAURANTHOLDINGS, TOTAL SYSTEMS                         #107—                                                  MERCHANT
                                                                                                       -3879
  INC.                      SERVICES,INC.                       OMAHA,NE
                                                                                                                                                Doc 8-1




  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       #108 —                                 -4344           MERCHANT
  INC.                      SERVICES,INC.                       CARMEL,IN
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       #110 —                                 -4331           MERCHANT
  INC.                      SERVICES,INC.                       SAN ANTONIO,TX
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       #111—                                  -4328           MERCHANT
  INC.                      SERVICES,INC.                       DALLAS,TX
                                                                                                                                                Filed 05/01/19




  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       #112 -LINCOLNSHIRE,IL                  -4315           MERCHANT
  INC.                      SERVICES,INC.
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       #113 —                                 -4302           MERCHANT
  INC.                      SERVICES,INC.                       HOUSTON,TX
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       ~114 —                                                 MERCHANT
                                                                                                       _4292
  INC.                      SERVICES,INC.                       ~AKBROOK,IL
                                                                                                                                                Page 5 of 10




  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       #116 —                                 -4289           MERCHANT
  INC.                      SERVICES,INC.                       AUSTIN,TX
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                       #117 —                                 -4276           MERCHANT
  INC.                      SERVICES,INC.                       TROY,MI




DOCS LA:320608.7
                                                                                                                                  -     -                  -.
                                                                     IZI~:~ T1tC,T~A1"d7" ~~3~~`~'t01~
                                                                                                         U~~~ r~~ ~z ~~G~~rs   `~'YPk: t)E~ .lCC4L~'~r`~
  1[Y "E)[; ti l~ ~IOl.I1E~~ f 1)3_►i~i~[3t:)   '~1~:~ 1 tT~~l IO~
                                                                                                         iJF!~~C4t~1NT i`~G
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                             #118 —
                                                                                                               -4263           MERCHANT
 INC.                      SERVICES,INC.                             BATON ROUGE,LA
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                             #120-                                     -4250           MERCHANT
 INC.                      SERVICES,INC.                             GILBERT,AZ
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                             #121-                                     -4661           MERCHANT
 INC.                      SERVICES,INC.                             STAMFORD,CT
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                             #122-                                     -4205           MERCHANT
 INC.                      SERVICES,INC.                             EDEN PRAIRIE, MN
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                             #124-                                     _4221           MERCHANT
 INC.                       SERVICES,INC.                            GLEN ALLEN, VA
                                                                                                                                                                Case 19-10953-CSS




 KONA RESTAURAN T HOLDINGS, TOTAL SYSTEMS                            #126-                                     -4218           MERCHANT
 TNC.                       SERVICES,INC.                            ISELIN, N1
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                             #127-                                     -4247           MERCHANT
 INC.                      SERVICES,INC.                             BALTIMORE, MD
                                                                                                                                                                Doc 8-1




 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                             #128 —                                                    MERCHANT
                                                                                                               -4195
 INC.                      SERVICES,INC.                             TAMPA,FL
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                            #129-                                      _2292          MERCHANT
  INC.                      SERVICES,INC.                            MERIDIAN,ID
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                            #132-                                      _ 1772         MERCHANT
  INC.                      SERVICES,INC.                            EL PASO,TX
                                                                                                                                                                Filed 05/01/19




  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                            #133-                                     -8385           MERCHANT
  INC.                      SERVICES,INC.                            COLUMBUS,OH
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                            #134-                                     -6311           MERCHANT
  INC.                      SERVICES,INC.                            ALPHARETTA,GA
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                            #135-                                     -6308           MERCHANT
  INC.                      SERVICES,INC.                            SARASOTA,FL
                                                                                                                                                                Page 6 of 10




  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                            #138-                                      -3507          MERCHANT
  INC.                      SERVICES,INC.                            PLANO,TX
  KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                            #14O —                                                    MERCHANT
                                                                                                                -3S 1 O
  INC.                      SERVICES,INC.                            ARLINGTON,VA




DOCS LA:320608.7
           --   ~--_.                                                        t

                                                  ~~~~Cl~t i t t(3!              ~ZI~:ti~t~ ~€"K.~V'i ~.,Q~"~.`~IiC?'~                   '               ~~'~`I'~Ol~` t~~~~~,~~i~
 .<~C c tat '1 I' ~~E)LU3~~i: (i3f~:T;~1~OIt) ,                                                                              C3~ AC~'C~13N~ N~??.

 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                                         #I4I —                                                                  MERCHANT
                                                                                                                                    -(273
 INC.                      SERVICES,INC.                                         CINCINNATI,~~I
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                                         #143 —                                             -4247                MERCHANT
 INC.                       SERVICES,INC.                                        SAN ANTONIO,TX
 KONA RESTAURANT HOLDINGS , TOTAL SYSTEMS                                        #144 —                                              -8310               MERCHANT
 INC.                       SERVICES,INC.                                        FRIENDSWOOD,TX
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                                         #145 —                                              -8819               MERCHANT
 INC.                      SERVICES,INC.                                         MINNETONKA,MN
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                                         #147—                                               -2530               MERCHANT
 INC.                      SERVICES,INC.                                         FRANKLIN,TN
                                                                                                                                                                                    Case 19-10953-CSS




 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                                         #148 —                                              -3206               MERCHANT
 INC.                      SERVICES,INC.                                         HUNTSVILLE,AL
 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                                         #150 —                                              -3982               MERCHANT
 INC.                      SERVICES,INC.                                         HONOLULU,HI
                                                                                                                                                                                    Doc 8-1




 KONA RESTAURANT HOLDINGS, TOTAL SYSTEMS                                         #i54—                                               _gg32               MERCHANT
 INC.                      SERVICES,INC.                                         SCOTTSDALE,~Z



Merchant Accounts —AMEX
                                                                   —~-- _
                                                                                 T~~~TA[;RAN"I''                     '' LA~`T E+`U~iR ~TC~~`i'S pk
                                                                                                                                                                                    Filed 05/01/19




                                                                                                                            A           -r~~             T~'N~CTF.~CC~C'l~,t~'T'
      ~1(~E_`E)I'ti~t ~it~~D~~~Ul.til'OK3          1'~~'t'~~'i.~"~~~O~+                                                    1~.~~~~,:1~~ 1~T~.        f
                                                                                   ~.iQCI~~~~~                 3..

                                                                          # 101—                                                 -7448                   MERCHANT
  KONA RESTAURANT HOLDINGS,INC.                   AMEX
                                                                          SCOTTSDALE, AZ
                                                                          #lO2 -                                                 -3259                   MERCHANT
  KONA RESTAURANT HOLDINGS,INC.                   AMEX
                                                                          CHANDLER,AZ
                                                                                                                                                                                    Page 7 of 10




                                                                          #103 —                                                 -1s91                   MERCHANT
  KONA RESTAURANT HOLDINGS,INc.                   AMEX                    KANSAS CITY, MO
                                                                          #105-                                                  -9s2g                   MERCHANT
  KONA RESTAURANT HOLDINGS,INC.                   AMEX
                                                                          LAS VEGAS.NV




                                                             6
DOCS LA:320608.7
                                                                                  KE;51~t~~71v~~~(          I. ~~1
   .fir°e~~l ~~~ t~4»_~~r:~~ i ~~~~ ~f t v~rzl     ~~~s~t~i~t t ~~ ~c3ti
                                               _ _                _         __     T _
                                                                                 _ Iat3C~~`C~(7~   __   _   ___      —       _ __   _   _---
                        _
                                                                           #106 -                                    -326o          MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX
                                                                           DENVER,CO

                                                     AMEX                  #~07                                      -0829          MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                                             OMAHA,NE
                                                                           #1 O8 —                                   -4251          MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                       AMEX
                                                                           CARMEL,IN
                                                                           #110 —                                    -9937          MERCHANT
 KONA RESTAURANT HOLDINGS,INC.                       AMEX
                                                                           SAN ANTONIO,TX
                                                                           #111—                                     _q~22          MERCHANT
 KONA RESTAURANT HOLDINGS,Irrc.                       AMEX
                                                                           DALLAS,TX
                                                                                                                                               Case 19-10953-CSS




                                                      AMEX                 #112 -LINCOLNSHIRE,IL                     -6940          MERCHANT
 KONA RESTAURANT MOLDINGS,Irrc.
                                                                           #113 —                                    -so96          MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                        AMEX
                                                                           HOUSTON,TX
                                                                           #114 —
                                                                                                                                               Doc 8-1




                                                      AMEX                                                           -562           MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                                             OAKBROOK,IL
                                                                           #116 —                                    _2834          MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                        AMEX
                                                                           AusTnv,TX
                                                      AMEX                 #1 ~ ~                                    -9921          MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                                             TROY,MI
                                                                           #118 —                                    -1250          MERCHANT
                                                                                                                                               Filed 05/01/19




  KONA RESTAURANT HOLDINGS,INc.                       AMEX
                                                                           BATON ROUGE,LA
                                                                           #I2O —                                    -4248          MERCHANT
  KONA RESTAURANT HOLDINGS,INc.                       AMEX
                                                                           GILBERT, AZ
                                                                           #121 —                                    -5991          MERCHANT
  KONA RESTAURANT HOLDINGS,INC.                       AMEX
                                                                           STAMFORD,CT
                                                                           #122
                                                                                                                                               Page 8 of 10




                                                      AMEX                                                           -7559          MERCHANT
  KONA RESTAURANT HOLDINGS,INc.                                            EDEN PRAIRIE, MN
                                                                           #124 —                                    -5857          MERCHANT
  KONA RESTAURANT HOLDINGS,INc.                       AMEX                 GLEN ALLEN, VA
                                                                            #126 —                                   -3699          MERCHANT
  KONA RESTAURANT HOLDII~TGS,INc.                     AMEX                  IsEr.irr, NJ

                                                                 7
DOCS LA:320608.7
     ~_                                                                                         f,
                                                                               1t~sT:~~r~.~~x        T. ~~;~r Fc~~~r~ D~~x~rs~ o~
                                                 ~\ti fl`I l '~~iO~ '                                                               ~'1'F~O~'I~~.~~C~t)EJ~`T
    :'~.~('L)i \ ~ ~{f,~[.I)GI~ {131:13'1 O1F)
    --                __~ _ __
                                                                        #127         ~                   ~     -0355                MERCHAI~TT
 KONA RESTAURANT HOLDINGS,INC.                   AMEX
                                                                        BALTIMORE,MD
                                                                        #12g                                   -2586                MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX
                                                                        TAMPA,FL
                                                                        #129-                                   -3319               MERCHANT
 KONA ~ZESTAURANT MOLDINGS,INc.                  AMEX                   1VIERIDIAN,ID
                                                                        #132-                                   -3783               MERCHANT
 KONA RESTAURANT HOLDINGS,INC.                   AMEX
                                                                        EL Paso,TX
                                                                        #133 —                                  -6131               MERCHANT
 I~ONA RESTAURANT HOLDINGS,INc.                  AMEX                   COLUMBUS,OH
                                                                                                                                                               Case 19-10953-CSS




                                                                        #134 —                                  -os79               MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX                   ALPHARETTA,GA
                                                                        #135 —                                  -ss91               MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX
                                                                        SARASOTA,FL
                                                                                                                                                               Doc 8-1




                                                                        #138 —                                  -2s65               MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX                   PLANO,TX
                                                                        #140-                                   -1834               MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX                   ARLINGTON,VA
                                                                        #141—                                   -4384               IVZERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX                   CINCINNATI, OH
                                                                                                                                                               Filed 05/01/19




                                                                        #143-                                   -3354               MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX
                                                                        SAN ANTONIO,TX
                                                                        #144 —                                  -0354               MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                   AMEX
                                                                        Fx~NDswooD,TX
                                                                        #145-                                   -1203               MERCHANT
  KONA RESTAURANT HOLDINGS,INc.                  AMEX                   MINNETONKA,MN
                                                                                                                                                               Page 9 of 10




                                                                        #147-                                   -2641               ~VIERCHANT
  KONA RESTAURANT HOLDINGS,INc.                  AMEX                   FRANKLIN,TN
                                                                        #148 —                                  _2g2g               MERCHANT
  KONA RESTAURANT HOLDINGS,INc.                  AMEX                   HUNTSVILLE,AL




DOCS LA320608.7
                                                                              ~r
                                                                                                  R,~~T'A~.iR~~ t       ~ ~, 1~'1 F~4i~I2 DiGTT~ 4
       tc~<~E~t 1~r T~~~~:~~t~2:l.~~~~:r,~<<~~zl             I~~;-~~x~E~~~i ~c~~                                                                       ~i~~~r~t° ~»~ .~c c~«~1t~x
                                                                             _.                    1~UCt~  _ __
                                                                                                    ___ 'c~r~~                   ~#.c;~+D~T~~~N!~.
    __           __
                                                                                        #150 —                                        _g~g2            MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                               AMEX
                                                                                        HONOLULU,HI
                                                                                        #154 —                                        -1914
                                                             AMEX                                                                                      MERCHANT
 KONA RESTAURANT HOLDINGS,INc.                                                          SCOTTSDALE,~Z



MERCHANT ACCOUNT —GLOBAL PAYMENTS(PUERTO RICO

                                                                                                                                      ~~?R~IiCITS 4F                 T
                                                                                                       ~ ~~E~'C,~.LI~t:~t!`'~'                         T~`I'k; Cll .1Ct
      e'~.CGC?t ~ I }IOI.1)I li.{i)k;i3'C'4F~}                       ~'."~S'~ X'~'l.'`I'i(?'.'~
                                                                                                           L~CrI'i[t)ti
                                                   _____Yl
                                                                                                                                                                                    Case 19-10953-CSS




                                                                                                       I #136 —                       -96950           MERCHANT
 KONA RESTAURANT HOLDINGS,INC.                           I GLOBAL PAYMENTS,INC.
                                                                                                         SAN JUAN,PR
                                                                                                                                                                                    Doc 8-1
                                                                                                                                                                                    Filed 05/01/19
                                                                                                                                                                                    Page 10 of 10




                                                                        9
DOCS LA:320608.7
